Case 1:19-cv-01163-SEB-TAB Document 1 Filed 03/22/19 Page 1 of 8 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                               Plaintiff,             )
                                                      )
               v.                                     )       Cause No. 1:19-cv-01163
                                                      )
$43,790.00 UNITED STATES CURRENCY,                    )
                                                      )
                               Defendant.             )

                          COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Eric P. Babbs, Special Assistant United States Attorney, alleges

as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action to forfeit property pursuant to 21 U.S.C. § 881(a)(6) because

the Defendant Currency is money furnished or intended to be furnished in exchange for a

controlled substance, the proceeds traceable to such an exchange, or otherwise used or intended

to be used to facilitate a violation of the Controlled Substances Act.

                          PARTIES, JURISDICTION, AND VENUE

       2.      The defendant property is Forty-Three Thousand Seven Hundred and Ninety

Dollars in United States Currency (“$43,790.00” or “Defendant Currency”) seized by the United

States Department of Homeland Security, Homeland Security Investigations (“DHS-HSI”), on

August 16, 2018.

       3.      The Defendant Currency has been assigned Asset Identification Number 18-CBP-

000485. It has been transferred to the custody of the United States Department of Homeland



                                                 1
Case 1:19-cv-01163-SEB-TAB Document 1 Filed 03/22/19 Page 2 of 8 PageID #: 2



Security, Customs and Border Protection (“DHS-CBP”).

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1345 (district courts

have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture, and action can be brought in

a district in which any of the acts giving rise to the forfeiture occurred).

       5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b) (forfeiture action can be brought in a district in which any of the acts giving rise to the

forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in the

government’s possession).

       6.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b) in that the forfeiture accrued in the Southern District of Indiana.

                                               FACTS

       7.      Kyle Titus, the individual from whom the Defendant Currency was seized, is an

Indiana resident with a criminal history related to violations of controlled substance laws. On

March 22, 2018, Titus pled guilty to maintaining a common nuisance, a level 6 felony, and

possession of marijuana, a class A misdemeanor, in State of Indiana v. Kyle Titus, No. 09D01-

1711-F6-000442 (Cass County Superior Court). The court sentenced Titus to 730 days in jail,

with credit for time served and the remaining time suspended with 365 days of probation.

       8.      Titus’s sentence was ordered to be served concurrently with his sentence in State

of Indiana v. Kyle Titus, No. 09D01-1711-F6-000445 (Cass County Superior Court), in which

Titus had been convicted on March 22, 2018 of possession of marijuana.

       9.      Titus had additional prior convictions. In 2012, Titus was found guilty of



                                                   2
Case 1:19-cv-01163-SEB-TAB Document 1 Filed 03/22/19 Page 3 of 8 PageID #: 3



possession of marijuana/hash oil/hashish, a class A misdemeanor, in violation of Ind. Code § 35-

48-4-11(1), in case number 09D02-1204-CM-000308. In 2017, Titus was found guilty of

possession of marijuana, a class A misdemeanor, in violation of Ind. Code § 35-48-4-11(a)(1), in

case number 09D02-1611-CM-000888.

       10.     Titus had reached a prior settlement with the State of Indiana regarding forfeiture

of currency in State v. Titus, 34D01-1709-MI-000237 (Howard County Superior Court), in

which $12,030.00 was returned to Titus and $12,030.00 was forfeited to the State of Indiana.

       11.     On August 16, 2018, Titus was on pretrial release from pending charges of

dealing in marijuana, a level 6 felony, and possession of marijuana, a class B misdemeanor, in

the Grant County Circuit Court, Case No. 27C01-1709-F6-000478.

       12.     On August 16, 2018, Titus went to the Indianapolis International Airport with a

boarding pass for Denver, Colorado en route to Spokane, Washington. Titus passed through a

Transportation Security Administration (“TSA”) checkpoint with a large amount of United

States Currency in his carry-on luggage.

       13.     TSA notified a Special Agent and a Task Force Officer with DHS-HSI, and these

law enforcement officers made contact with Titus near departure gate B21. Titus’s airplane

ticket was for a recently-purchased, one-way flight to Spokane, Washington. Titus gave consent

for the law enforcement officers to search his carry-on luggage. Titus’s carry-on luggage was

found to contain a large envelope and a folder, each of which contained United States Currency.

The envelope and folder did not contain any notations or other documents to explain the purpose

of the currency.




                                                3
Case 1:19-cv-01163-SEB-TAB Document 1 Filed 03/22/19 Page 4 of 8 PageID #: 4




        14.    Titus stated that he had approximately forty thousand dollars in United States

Currency and that he was traveling to Washington State to see about buying property. Titus was

unable to provide further information about what land he was going to look at, or about any

persons he had been communicating with. Thus, the investigators determined that Titus was

unable to verify his story in any way.

        15.    DHS-HSI seized the Defendant Currency found in Titus’s carry-on luggage as the

suspected proceeds of, or property used or intended to be used to facilitate, a controlled

substance offense.

        16.    A certified drug detection canine alerted to the odor of controlled substances on

the Defendant Currency.

        17.    The Defendant Currency was counted and found to be $43,790.00 in the

following denominations:

 Denomination                     Count                             Amount

 $5                               2                                 $10

 $10                              27                                $270

 $20                              1783                              $35,660

 $50                              67                                $3,350

 $100                             45                                $4,500




                                                 4
Case 1:19-cv-01163-SEB-TAB Document 1 Filed 03/22/19 Page 5 of 8 PageID #: 5



 Total:                                                             $43,790.00


       18.     The result from an inquiry made with the Indiana Department of Workforce

Development shows Titus does not have any reported earnings in the State of Indiana since 2015.

There is no record of any reported earnings found with any other states since 2016 either.

       19.     On June 3, 2017, Titus visited a branch of Beacon Credit Union in Logansport,

Indiana. Titus presented $9,000.00 in twenty-dollar bills, which he wanted exchanged for

hundred-dollar bills. The bank branch could only exchange $3,000.00. During this encounter

at the bank branch, the currency smelled of marijuana and Titus smelled of marijuana. A staff

member observed that Titus was driving a new Dodge Charger. When asked where the

currency came from, Titus stated that he sold a car.

       20.     On June 20, 2017, Titus closed his remaining accounts with Beacon Credit Union.

Upon closing the accounts, Titus received $176.54 in cash.

                    ADMINISTRATIVE FORFEITURE PROCEEDINGS

       21.     DHS-CBP mailed a timely notice of seizure to Titus. The notice informed Titus

of the agency’s intent to pursue administrative forfeiture of the Defendant Currency. The notice

gave Titus the options to file a petition for administrative reconsideration, submit an offer in

compromise, abandon the property, or file a claim requesting referral for court proceedings.

       22.     On October 29, 2018, DHS-CBP received a timely claim from Titus requesting

referral for court proceedings.

       23.     No other claims or petitions were received for the Defendant Currency. After the

time for filing claims and petitions administratively expired, DHS-CBP referred the matter to the

United States Attorney to initiate a judicial forfeiture action. On January 25, 2019, the




                                                  5
Case 1:19-cv-01163-SEB-TAB Document 1 Filed 03/22/19 Page 6 of 8 PageID #: 6



Honorable Debra McVicker Lynch, United States Magistrate Judge, granted the United States’

motion for an extension of time to March 29, 2019 to file a complaint for forfeiture and/or to

obtain an indictment alleging forfeiture.

                        PERTINENT STATUTES AND REGULATIONS

       24.     Under 21 U.S.C. § 841(a)(1), it is unlawful for any person to manufacture,

distribute, or dispense – or possess with intent to manufacture, distribute, or dispense – a

controlled substance.

       25.     Marijuana is a Schedule I controlled substance. 21 U.S.C. § 812(c); 21 C.F.R. §

1308.11(d).

       26.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled

Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States and no property right shall exist in them.

                                     CLAIM FOR RELIEF

       27.     Based on the allegations above, the Defendant Currency is “moneys . . . furnished

or intended to be furnished by any person in exchange for a controlled substance,” and/or

“proceeds traceable to such an exchange,” and/or “moneys . . . used or intended to be used to

facilitate any violation of [the Controlled Substances Act, 21 U.S.C. § 801 et seq.],” and is

therefore subject to forfeiture to the United States of America pursuant to 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for

arrest of the Defendant Currency pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all



                                                    6
Case 1:19-cv-01163-SEB-TAB Document 1 Filed 03/22/19 Page 7 of 8 PageID #: 7



parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the defendant property forfeited to the United States for disposition

according to law; and that the United States be granted all other just and proper relief.

                                                      Respectfully submitted,

                                                      JOSH J. MINKLER
                                                      United States Attorney

                                              By:     s/Eric P. Babbs
                                                      Eric P. Babbs
                                                      Special Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      10 W. Market St., Suite 2100
                                                      Indianapolis, Indiana 46204-3048
                                                      Telephone: (317) 226-6333
                                                      Fax: (317) 226-5027




                                                 7
Case 1:19-cv-01163-SEB-TAB Document 1 Filed 03/22/19 Page 8 of 8 PageID #: 8
                 Case 1:19-cv-01163-SEB-TAB Document 1-1 Filed 03/22/19 Page 1 of 2 PageID #: 9
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $43,790.00 UNITED STATES CURRENCY


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Hendricks
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Eric P. Babbs, SAUSA
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of funds that constitute proceeds of or property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/22/2019                                                              s/Eric P. Babbs
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 1:19-cv-01163-SEB-TAB Document 1-1 Filed 03/22/19 Page 2 of 2 PageID #: 10
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-01163-SEB-TAB Document 1-2 Filed 03/22/19 Page 1 of 2 PageID #: 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
               v.                                     )      Cause No. 1:19-cv-01163
                                                      )
$43,790.00 UNITED STATES CURRENCY,                    )
                                                      )
                              Defendant.              )

                         WARRANT FOR ARREST OF PROPERTY

TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

       WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 22nd

day of March, 2019, by Josh J. Minkler, United States Attorney for the Southern District of

Indiana, against forty-three thousand seven hundred and ninety dollars in United States Currency

(“$43,790.00”), defendant herein, for reasons and causes set forth in the Complaint;

       YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

currency into the possession of the United States of America, to be detained in the possession of

the United States or its designee until further order of this Court, and you will make return

thereon not later than ten (10) days after execution of process.

Dated: _____________

                                                             _______________________
                                                             Laura A. Briggs, Clerk
                                                             United States District Court
                                                             Southern District of Indiana
Case 1:19-cv-01163-SEB-TAB Document 1-2 Filed 03/22/19 Page 2 of 2 PageID #: 12



                  Arrest Warrant to be issued by the Clerk pursuant to
                     Rule G(3)(b)(i) of the Supplemental Rules for
               Admiralty or Maritime Claims and Asset Forfeiture Actions,
                      for property in custody of the United States.




                                           2 
 
